DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2021, has been entered.

Acknowledgments
In the reply, filed on April 7, 2021, Applicant amended claims 1, 10, and 18.
Applicant cancelled claims 9 and 20.
Applicant added new claims 21 and 22.
In the final rejection of January 11, 2021, Examiner objected to claim 18. Applicant amended claim 18. Objection is withdrawn.
Examiner rejected claims 18 and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant amended claim 18. Rejection is withdrawn.
Currently, claims 1-8, 10-19, 21, and 22 are under examination.

Claim Objections
Claims 21 and 22 are objected to because of the following informalities:  
	In regards to claim 21, “the first coil axis being aligned” should be changed to “wherein the first coil axis is aligned”.
	In regards to claim 22, “the first end of the first coil member” should be changed to “a first end of the first coil member”.
	In regards to claim 22, “the second end of the second coil member” should be changed to “a second end of the second coil member”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehendale et al (WO 2016/087970).
	In regards to claim 1, Mehendale et al teaches an apparatus (Figures 1-3, system [100]) comprising: 
a medical instrument (medical device [200]) having a distal end 
a sensor assembly (electromagnetic (EM) tracking system that includes electromagnetic sensing coils [220], [224]) positioned at the distal end of the medical instrument, wherein the sensor assembly comprises: 
a first coil member [220] oriented along a first longitudinal axis, the first coil member having a first end and a second end 
a second coil member [224] oriented along a second longitudinal axis, the second coil member having a first end and a second end
wherein the first and second coil members are coupled with each other in series by a joining wire (labeled in Figure 2A below) extending from the second end of the first coil member to the first end of the second coil member
wherein the first and second longitudinal axes are offset from each other (Figure 2A)
wherein the first and second coil members are configured to generate electrical signals indicative of a position and an orientation of the distal end of the medical instrument within a patient (page 10, lines 5-8)
a first wire (labeled in Figure 2A below) coupled with the first end of the first coil member
a second wire (labeled in Figure 2A below) coupled with the second end of the second coil member 
wherein the first wire, the first coil member, the joining wire, the second coil member, and the second wire are directly coupled together (Figure 2A)
wherein the first coil member, the joining wire, and the second coil member are interposed in series between the first wire and the second wire (Figure 2A)
wherein the first and second wires are operable to communicate the electrical signals from the first and second coil members of the sensor assembly to a navigation system (Figures 1-2A)

    PNG
    media_image1.png
    790
    781
    media_image1.png
    Greyscale

	In regards to claim 2, Mehendale et al teaches wherein the medical instrument is a guidewire (page 9, lines 9-10).
	In regards to claim 3, Mehendale et al teaches wherein the distal end is oriented along the first longitudinal axis (Figure 2A).
	In regards to claim 4, Mehendale et al teaches wherein the first and second longitudinal axes are perpendicular to each other (Figure 2A).  
	In regards to claim 5, Mehendale et al teaches wherein the sensor assembly defines an effective sensorACC5166USNP - 27 – axis (virtual axis [222]), wherein the effective sensor axis has an orientation 
	In regards to claim 6, Mehendale et al teaches that the first and second coil members each have a respective number of windings (number of wire windings [N1][N2]), wherein the orientation of the effective sensor axis is further based on a relationship between the number of windings of the first coil member and the number of windings of the second coil member (Figure 2B)(page 11, lines 16-23, to page 12, lines 1-5).
	In regards to claim 7, Mehendale et al teaches wherein the first and second coil members each have a respective cross-sectional size (coil cross sectional areas [A1][A2]), and wherein the orientation of the effective sensor axis is further based on a relationship between the cross-sectional size of the first coil member and the cross-sectional size of the second coil member (Figure 2C)( page 11, lines 22-23, to page 12, lines 1-5).
	In regards to claim 8, Mehendale et al teaches wherein the effective sensor axis is equiangularly spaced from the first and second longitudinal axes (Figure 2A).  
	In regards to claim 12, Mehendale et al teaches wherein the first coil member comprises a cylindrical coil (Figure 2B).

Claims 18, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acker et al (US 6,253,770).
	In regards to claim 18, Acker et al teaches an apparatus (Figure 10) comprising: 
a medical instrument (body [502]) having a distal end, the distal end defining a longitudinal axis and defining a curved outer surface extending about the longitudinal axis (Figure 10)
a sensor assembly (lengthwise transducer assembly and lateral transducer assembly) positioned at the distal end of the medical instrument, wherein the sensor assembly comprises: 
a first coil member (helical coil [504]) oriented along a first coil axis, -4-Serial No. 16/012,841 wherein the first coil member has a first end and a second end 
a second coil member (saddle coil [508a]) oriented along a second coil axis, wherein the second coil member has a first end and a second end, the second coil axis being perpendicular to the longitudinal axis of the distal end of the medical instrument, the second coil member conforming to the curved outer surface of the distal end of the medical instrument (Figure 10)
wherein the first and second coil members are configured to generate electrical signals indicative of a position and an orientation of the distal end of the medical instrument within a patient (column 3, lines 7-10)
a first wire (labeled in first copy of Figure 10 below) coupled with the first end of the first coil member 
a second wire (labeled in first copy of Figure 10 below) coupled with the second end of the second coil member 
wherein the first and second wires are operable to communicate the electrical signals from the first and second coil members of the sensor assembly to a navigation system (Figure 10)(column 3, lines 7-10)(column 15, lines 60-63)

    PNG
    media_image2.png
    659
    869
    media_image2.png
    Greyscale

	In regards to claim 21, Acker et al teaches the first coil axis being aligned with the longitudinal axis of the distal end of the medical instrument (Figure 10).
	In regards to claim 22, Acker et al teaches an apparatus (Figure 10) comprising: 
a medical instrument [502] having a distal end, the distal end defining a longitudinal axis and defining a curved outer surface extending about the longitudinal axis (Figure 10)
a sensor assembly (lateral transducer assembly) positioned at the distal end of the medical instrument, wherein the sensor assembly comprises: 
a first coil member [508a] oriented along a first coil axis, the first coil axis being perpendicular to the longitudinal axis of the distal end of the medical instrument, the first coil member conforming to the curved outer surface of the distal end of the medical instrument (Figure 10)
a second coil member (saddle coil [508b]) oriented along a second coil axis, the second coil axis being perpendicular to the longitudinal axis of the distal end of the medical instrument, the second coil member conforming to the curved outer surface of the distal end of the medical instrument (Figure 10)
wherein the first and second coil members are configured to generate electrical signals indicative of a position and an orientation of the distal end of the medical instrument within a patient (column 3, lines 7-10)
a first wire (labeled in second copy of Figure 10 below) coupled with the first end of the first coil member
a second wire (labeled in second copy of Figure 10 below) coupled with the second end of the second coil member
wherein the first and second wires are operable to communicate the electrical signals from the first and second coil members of the sensor assembly to a navigation system (Figure 10)(column 3, lines 7-10)(column 15, lines 60-63)

    PNG
    media_image3.png
    666
    956
    media_image3.png
    Greyscale

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mehendale et al, as applied to claim 1 above, and further in view of Gray (US 2008/0129435).
	In regards to claim 10, Mehendale et al teaches that the first coil member and the second coil member are wired in series (page 12, line 23); however Mehendale et al is silent about whether the first coil member, the joining wire, and the second coil member consist of a single piece of wire. Gray teaches an apparatus (Figures 33-34) wherein a first coil member (short section [11200]), a joining wire (short section [11400]), and a second coil member (short section 
	In regards to claim 11, in the modified apparatus of Mehendale et al and Gray, Mehendale et al teaches that the first coil member and the second coil member are wired in series (page 12, line 23); however Mehendale et al is silent about whether the first wire, the first coil member, the joining wire, the second coil member, and the second wire consist of a single piece of wire. Gray teaches that a first wire (short section [11000]), the first coil member, the joining wire, the second coil member, and a second wire (right-most short section, shown but not labeled in Figures 33-34) consist of a single piece of wire. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first wire, the first coil member, the joining wire, the second coil member, and the second wire, of the modified apparatus of Mehendale et al and Gray, to consist of a single piece of wire, as taught by Gray, as a single wire catheter or guide wire has characteristic impedance that is balanced (paragraph [0122]), wherein the importance of balancing or managing impedance is so that the flow of electricity in a circuit does not damage the circuit.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mehendale et al, as applied to claims 1 and 12 above, and further in view of Acker et al.
In regards to claim 13, Mehendale et al does not teach wherein the second coil member comprises a pancake coil, as Mehendale et al teaches that the second coil member comprises a cylindrical coil (Figure 2A). Acker et al teaches an apparatus (Figure 10) wherein a first coil member comprises a cylindrical coil (helical coil [504]) and a second coil member comprises a pancake coil (saddle coil [508a]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second coil member, of the apparatus of Mehendale et al, to comprise a pancake coil, as taught by Acker et al, as such will provide relatively large projected areas in a plane orthogonal to the Z axis and parallel to the lengthwise or X axis of the medical instrument and hence being sensitive to changes in magnetic flux directed in the lateral action perpendicular to the plane, i.e., in the lateral direction denoted by the Z axis (column 14, lines 2-6)(column 13, lines 58-61).
	In regards to claim 14, in the modified apparatus of Mehendale et al and Acker et al, Mehendale et al does not teach a pancake coil. Acker et al teaches wherein the pancake coil is positioned on an exterior of the cylindrical coil (Figure 10)(column 14, lines 6-8). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pancake coil, of the modified apparatus of Mehendale et al and Acker et al, to be positioned on an exterior of the cylindrical coil, as taught by Acker et al, as such will provide relatively large projected areas in a plane orthogonal to the Z axis and parallel to the lengthwise or X axis of the medical instrument and hence being sensitive to changes in magnetic flux directed in the lateral action perpendicular to the plane, i.e., in the lateral direction denoted by the Z axis (column 14, lines 2-6)(column 13, lines 58-61).
	In regards to claim 15, in the modified apparatus of Mehendale et al and Acker et al, Mehendale et al does not teach a pancake coil. Acker et al teaches wherein the pancake coil 
	In regards to claim 16, Mehendale et al does not teach wherein the first coil member comprises a first pancake coil, wherein the second coil member comprises a second pancake coil, as Mehendale et al teaches that the first coil member comprises a first cylindrical coil (Figure 2B) and the second coil member comprises a second cylindrical coil (Figure 2A). Acker et al teaches an apparatus (Figure 10) wherein a first coil member comprises a first pancake coil [508a], wherein a second coil member comprises a second pancake coil (saddle coil [508b]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first coil member and the second coil member, of the apparatus of Mehendale et al, to comprise a first pancake coil and a second pancake coil, as taught by Acker et al, as such will provide relatively large projected areas in a plane orthogonal to the Z axis and parallel to the lengthwise or X axis of the medical instrument and hence being sensitive to changes in magnetic flux directed in the lateral action perpendicular to the plane, i.e., in the lateral direction denoted by the Z axis (column 14, lines 2-6)(column 13, lines 58-61).
	In regards to claim 17, in the modified apparatus of Mehendale et al and Acker et al, Mehendale et al does not teach first and second pancake coils. Acker et al teaches wherein the .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Acker et al, as applied to claim 18 above, and further in view of Ben-Haim et al (US 6,690,963).
	In regards to claim 19, Acker et al teaches that signal processing is required to resolve the various signals into signals representing field components in lateral directions orthogonal to one another (column 13, lines 24-27); however, Acker et al silent about an image guided surgery system comprising a processor. Ben-Haim et al teaches an apparatus (Figures 1-4) comprising an image guided surgery system (Figure 1), wherein the image guided surgery system comprises a processor (signal processor [26]) configured to process electrical signals from first and second coil members (sensor coils [32][34]) of a sensor assembly (locating sensor [14]) and thereby determine a position and an orientation of a distal end of a medical instrument (catheter or endoscope [10]) within a patient (Abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783